Citation Nr: 1103480	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  05-38 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from July 1982 to April 1991.  

The issue on appeal was originally denied by the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).  In March 2009, the Board of Veterans' Appeals 
(Board) granted a claim for special monthly compensation for loss 
of use of the left foot and denied a claim for TDIU.  The Veteran 
appealed the denial to the Court of Appeals for Veterans Claims 
(Court).

The March 2009 Board denial was vacated and remanded by a Court 
Order in August 2010 based on a Joint Motion For Partial Remand 
filed by the Veteran and VA (Joint Motion).

A letter was sent to the Veteran on September 2, 2010, with a 
copy sent to the Veteran's representative at the time, in which 
the Veteran was given 90 days from the date of the letter to 
submit additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  The Veteran subsequently 
appointed an attorney to represent him before the Board.  A 
letter was received from the Veteran's attorney on December 13, 
2010 waiving the 90 day period and requesting that a current 
examination with nexus opinion be obtained.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The August 2010 Joint Motion found that the Board failed to 
assist the Veteran in the development of evidence necessary to 
substantiate his claim and failed to provide an adequate 
statement of reasons and bases for its decision.  

In light of the Joint Motion and the above noted December 2010 
request on behalf of the Veteran, the Board finds that additional 
development is needed on this issue prior to Board adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must request that the Veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, 
both VA and non-VA, who have treated him 
for his left knee disabilities since May 
2009, which is the date of the most recent 
medical evidence on file.  After securing 
the necessary authorization, the RO must 
attempt to obtain copies of any pertinent 
treatment records identified by the Veteran 
that have not been previously secured.  If 
VA is unsuccessful in obtaining any medical 
records identified by the Veteran, it must 
inform the Veteran of this and provide her 
an opportunity to submit copies of the 
outstanding medical records.  

2.  The RO will then schedule the Veteran 
for a VA examination to determine whether 
his service-connected postoperative 
osteochondritis dissecans of the left 
knee, 30 percent disabling, and his 
service-connected left knee 
osteoarthritis, 10 percent disabling, are 
severe enough to prevent him from gainful 
employment.  The following considerations 
will govern the opinion:

a. The claims folder and a copy 
of this remand will be made 
available to the examiner for 
review in conjunction with the 
opinion, and the examiner must 
specifically acknowledge receipt 
and review of these materials in 
any report generated.  

b. After reviewing the claims 
files and examining the Veteran, 
the examiner must provide an 
opinion on whether the Veteran's 
service-connected left knee 
disabilities, to include the 
impact of any medication the 
Veteran is taking for these 
disabilities, are severe enough 
to prevent him from gainful 
employment, to include sedentary 
employment.  The examiner's 
opinion must include a 
discussion of the May 2009 
statement from a VA physician 
that the Veteran's left knee 
disabilities prevent gainful 
employment.

c. In all conclusions, the 
examiner must identify and 
explain the medical basis or 
bases, with identification of 
the evidence of record.  If the 
examiner is unable to make a 
determination without resorting 
to mere speculation, he/she must 
so state.  

d. If the examiner responds to 
the above inquiry that he/she 
cannot so opine without resort 
to speculation, the RO will 
attempt to clarify whether there 
is evidence that must be 
obtained in order to render the 
opinion non-speculative and to 
obtain such evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings will 
be reported in detail.  The report 
prepared must be typed.

3.  After the above, the RO will review the 
claims files and ensure that all of the 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  See 38 C.F.R. § 4.2 
(if the findings on an examination report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
above examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2010).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  

5.  Thereafter, the RO must consider all of 
the evidence of record and re-adjudicate 
the Veteran's claim for TDIU.  
Readjudication must include, in accordance 
with the Court Order and Joint Motion, 
consideration of whether referral of the 
Veteran's TDIU claim to the Director, 
Compensation and Pension Service, for 
extraschedular consideration is warranted.  
See 38 C.F.R. §4.16(b) (2010).  If the 
benefit sought on appeal remains denied, 
the Veteran and his attorney must be 
provided a supplemental statement of the 
case ("SSOC").  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time must be allowed for 
response.  

Thereafter, if indicated, the case must be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to 
comply with all due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

By this remand, the Board intimates no opinion as to the final 
disposition of the unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

      CONTINUED ON NEXT PAGE
      
      
      
      
      
      
      
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


